-9DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11 and 13-20 are allowed.
The indicated allowability of claims 1-9 is withdrawn in view of reconsideration of Wang et al., “Memristors with diffusive dynamics as synaptic emulators for neuromorphic computing” and Zhang et al., “An Artificial Neuron Based on a Threshold Switching Memristor”.  Rejections based on these reference(s) follow.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., “Memristors with diffusive dynamics as synaptic emulators for neuromorphic computing” (herein Wang) in view of Zhang et al., “An Artificial Neuron Based on a Threshold Switching Memristor” (herein Zhang).

Regarding claim 1, Wang teaches a device [Synapse circuit. Wang at Fig. 6(a) and caption], comprising: 
a diffusive memristor device [The synapse comprises a diffusive memristor. Wang at page 106, paragraph overlapping columns; Fig. 6(a) and caption], comprising: 
a bottom electrode [One of the diffusive memristors two platinum (Pt) or gold (Au) electrodes. Wang at pg. 101, right column, 1st full paragraph; “Methods” section on preparation of crossbar samples], 
a top electrode formed opposite the bottom electrode [The other of the diffusive memristors two platinum (Pt) or gold (Au) electrodes. Wang at pg. 101, right column, 1st full paragraph; “Methods” section on preparation of crossbar samples], and 
a dielectric layer disposed between the first top electrode and the bottom electrode, the dielectric layer comprising one of an oxide, a perovskite or a polymer, doped with a metal [The dielectric layer is an oxide doped with the metal silver (Ag). Wang at pg. 101, right column, 1st full paragraph; “Methods” section on preparation of crossbar samples].
Wang doesn’t teach that the device is an artificial neuron device. In the same field of neuromorphic computing, Zhang teaches an artificial neuron device using a threshold switching memristor [Zhang at Abstract; section III, 2nd paragraph; Fig. 2(a)]. Zhang teaches that threshold switching memristors (e.g. a diffusive memristor) achieve all require behaviors of neurons while also have a simple structure and high-density integration [Zhang at Abstract; Section I, 1st paragraph; Section IV]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to use the diffusive memristor of Wang in the artificial neuron device of Zhang, thereby forming an artificial neuron device comprising the diffusive memristor device, in order achieve all require behaviors of neurons while also have a simple structure and high-density integration.

Regarding claim 2, Wang and Zhang teach the artificial neuron device of claim 1, wherein the bottom electrode comprises one of platinum (Pt), gold (Au), titanium nitride (TiN), tantalum nitride (TaN), tungsten nitride (WN), hafnium nitride (HfN), hafnium (Hf), aluminum (Al), titanium (TI), tungsten (W) or zirconium (Zr), and wherein the top electrode comprises one of platinum (Pt), gold (Au), titanium nitride (TiN), tantalum nitride (TaN), tungsten nitride (WN), hafnium nitride (HfN), hafnium (Hf), aluminum (Al), titanium (TI), tungsten (W) or zirconium (Zr) [The diffusive memristors electrodes made from platinum (Pt) or gold (Au). Wang at pg. 101, right column, 1st full paragraph; “Methods” section on preparation of crossbar samples].

Regarding claim 3, Wang and Zhang teach the artificial neuron device of claim 1, wherein the oxide included in the dielectric layer comprises one of silicon oxynitride (SiOxNy:Ag), silicon oxide (SiOx), tantalum oxide (TaOx), hafnium oxide (HfOx), magnesium oxide (MgOx), aluminum oxide (AlOx), yttrium oxide (YOx), zirconium oxide (ZrOx), zinc oxide (ZnOx), germanium oxide (GeOx), calcium oxide (CaOx), gallium oxide (GaOx), gadolinium oxide (GdOx), erbium oxide (ErOx), holmium oxide (HoOx), or samarium oxide (SmOx) [The dielectric comprises silicon oxynitride (SiOxNy:Ag). Wang at pg. 101, right column, 1st full paragraph; “Methods” section on preparation of crossbar samples].

Regarding claim 4, Wang and Zhang teach the artificial neuron device of claim 1, wherein the metal included in the dielectric layer comprises one of silver (Ag), copper (Cu), lithium (Li), or gold (Au) [The dielectric layer is an oxide doped with the metal silver (Ag). Wang at pg. 101, right column, 1st full paragraph; “Methods” section on preparation of crossbar samples].

Regarding claim 5, Wang and Zhang teach the artificial neuron device of claim 1, further comprising a capacitor coupled in parallel to the diffusive memristor device [The diffusive memristor/threshold switching memristor (TSM) is in parallel with a capacitor. Zhang at section III, 2nd paragraph; Fig. 2(a)].

Regarding claim 6, Wang and Zhang teach the artificial neuron device of claim 5, further comprising: a voltage source that is configured to generate voltage pulses [Voltage pulse source. Zhang at section III, 2nd paragraph; Fig. 2(a)]; and a resistor coupled in series with the diffusive memristor device, the resistor configured to forward the voltage pulses from the voltage source to the diffusive memristor device [The synaptic resistor forwards pulses. Zhang at section III, 2nd paragraph; Fig. 2(a)] 

Regarding claim 7, Wang and Zhang teach the artificial neuron device of claim 6, wherein at least one of a capacitance value of the capacitor or a resistance value of the resistor is selected to enable the diffusive memristor device to reach a threshold voltage for conductance upon integrating one or more voltage pulses within a known time window [The resistance and capacitance values are set to values enabling the TSM/diffusive memristor to reach a threshold voltage upon accumulating/integrating voltage pulses. Zhang at section III, 2nd paragraph; Fig. 2(a)].

Regarding claim 8, Wang and Zhang teach the artificial neuron device of claim 7, wherein a silver conductance channel is formed within the dielectric layer between the top electrode and the bottom electrode of the diffusive memristor device upon reaching the threshold voltage for conductance [When the threshold is reach, a conductance channel is formed. Wang at page 102, right column, last paragraph, continuing onto page 103, left column].

Regarding claim 9, Wang and Zhang teach the artificial neuron device of claim 6, wherein the resistor comprises a drift memristor [The synaptic resistor comprises a memristor (i.e. drift memristor). See Zhang at section III, 1st paragraph; Fig. 1(a)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123